DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9 and 21, 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Meurer et al. (US 2017/0281126; hereinafter Meurer), in view of Chiang (US 2014/0121524 A1).

Regarding claim 1, Meurer discloses an ultrasound imaging system.  Meurer shows a portable ultrasound imaging system (see abstract; see 200 in fig. 2; par. [0018]) comprising a touch-sensitive graphical display (see 238 in fig. 2; par. [0027]); a controller in electronic communication with the display (see par. [0040]); and a housing (see fig. 2 and 4; the housing is the portion that surrounds the touch screen display 238) including: a first section partially enclosing the display such that a front end of the display is visible to user (fig. 2 and 4 shows that the housing is partially enclosing around the display 238 such that the front end of the display 238 is visible to user); a probe storage section having a substantially planar top-most surface extending outward from a top of the first section at a fixed angle relative to the tough-sensitive graphical display (see probe holder 220 in fig. 2 and 4; par. [0028]), the top of the first section comprising a portion of the first section farthest from a surface supporting the portable ultrasound imaging system (see fig. 2 and 4), wherein the top of the first section does not extend above the substantially planar top-most surface of the probe storage section (see fig. 2 and 4); an electronic input connection port adapted to electrically couple the controller with an ultrasound probe (see par. [0040]); a first opening formed by the probe storage section (see opening for the probe holder 220 in fig. 3; par. [0029]), extending to an end of the probe storage section opposite to the first section (see fig. 3) and opened at the end (see the opening of probe holders 220 in fig. 3; par. [0029]), with the first opening shaped to receive the ultrasound probe through the end (see fig. 3; par. [0029]), a support stand (see fig. 2).
But, Meurer  fails to explicitly a first mating feature adapted to engage with a counterpart second mating feature of a cradle of the support stand to removably couple the housing to the cradle. 
Chiang discloses a tablet ultrasound system.  Chiang teaches a first mating feature adapted to engage with a counterpart second mating feature (see par. [0174], see element 2508 in fig. 25A; the examiner note that the release mechanism would require first and second mating feature to be able to keep the display in lock) of a cradle (see par. [0172] and 2310 in fig. 23) of the support stand to removably couple the housing to the cradle (see par. [0172] and [0174]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Meurer  to incorporate a first mating feature adapted to engage with a counterpart second mating feature of a cradle of the support stand to removably couple the housing to the cradle, as taught by Chiang, to provide a removable system which can be easily detachable from the cart. 

Regarding claim 2, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows that the probe storage section is arranged at a top of the housing (fig. 2 and 4 shows that the probe storage section 202 is at top of the housing), further comprising a support arm pivotally coupled to the first section of the housing (see 404 in fig. 4 and par. [0034]), and Chiang further shows wherein the first mating feature is arranged at a bottom of the housing (see fig. 25A).  The Examiner notes modification of prior art Meurer to include the cradle and first mating feature of prior art Chiang will provide the combination invention of Meurer and Chiang with the support arm being between the first mating feature and the probe storage section. 

Regarding claim 3, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows wherein the support arm is positioned at an opposite end of the housing relative to the touch-sensitive graphical display (fig. 4 shows wherein the support arm 404 is opposite side of display 238).
Regarding claim 4, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows wherein the support arm comprising a first extension (see top portion of support arm 404 in fig. 4) and a parallel, second extension (see bottom portion of support arm 404 in fig. 4) joined by a shaft extending in a perpendicular direction between the first and second extension (see proximal end of support arm 404 in fig. 4 which the examiner has interpreted as the shaft which is in between the top potion and bottom portion of the support arm).


Regarding claim 5, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows that the support arm is coupled to the housing via a pivot (see par. [0035]), the pivot engaged with the support arm to selectably maintain the support arm in at least one extended position of a plurality of extended positions relative to the housing (see par. [0035]; fig. 4), where the shaft is spaced away from the housing when the support arm is in the at least one extended position (fig. 4 shows that the shaft which is at the proximal end of the support arm 404 and is attached to element 202 via a pivot joints 406 and is spaced away from the display 238 and housing). 
Regarding claim 7, Meurer and Chiang disclose the invention substantially as described in the 103 rejection, furthermore, Meurer shows the support stand extending along an axis normal to a ground surface on which the support stand sits (see fig. 2 and 4); a first plurality of wheel coupled to the support stand (see bottom wheels 218 in fig. 2; par. [0019]) and spaced apart from the axis at a first side of the support stand (see fig. 2); a second plurality of wheel coupled to the support stand and spaced apart from the axis at an opposing second side of the support stand (see top two wheels 218 in fig. 2); wherein the second plurality of wheels is arrange across the axis from the first plurality of wheels (see fig. 2); the ultrasound probe seated within the first opening of the probe storage section (see ultrasound probe 226 in fig. 2) and including a cable coupled to the electronic input connection port (see fig. 2; par. [0022]-[0030]), the probe storage section extends toward the opposing second side of the support stand (see fig. 2), and the cable of the ultrasound probe hanging at the opposing second side of the support stand across the axis from the first section (see cable 214 in fig. 2), and Chiang discloses a battery disposed within the housing, the battery electrically coupled to the controller and the electronic input connection port (see para. [0077] “The computer motherboard 106, the ultrasound engine 108, and the battery 110 are operatively disposed within the housing 102. The medical ultrasound imaging equipment 100 further includes a Firewire connection 112 (see also FIG. 2A) operatively connected between the computer motherboard 106”).  Chiang discloses where, while the first mating feature is engaged with the counterpart second mating feature of the cradle (see claim 1 rejection and FIG. 23 and para. [0172] “the tablet 2302, coupled to the docking station 2304. The docking station 2304 is affixed to the attachment mechanism 2306”).
Chiang further discloses the first section and the battery (see para. [0077] “The computer motherboard 106, the ultrasound engine 108, and the battery 110 are operatively disposed within the housing 102 … the housing 102 can be implemented in a tablet”) are arranged at the first side of the support stand (see FIG. 23 and para. [0172] “… attached to the vertical member 2312”). 

Regarding claim 9, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows the controller configured to acquire ultrasound data via the ultrasound probe (see par. [0022]); generate an image from the data (see par. [0042]); and display the image (see abstract; see display 238 in fig. 2).
Regarding claim 21, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the fixed angle of the probe storage section relative to the tough sensitive graphical display is greater than 90 degrees, however, it would have been obvious design choice and routine to one of ordinary skill in the art to have modified the invention of Meurer  and Chiang to the fixed angle of the probe storage section relative to the tough sensitive graphical display is greater than 90 degrees as it’s been held that changing shape is normally obvious.

Regarding claim 22, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows wherein the first opening is one of a plurality of openings formed by the probe storage (see plurality of probe holder slots 302 which each has an opening in fig. 3), each opening of the plurality of openings is opened at the end of the probe storage section opposite to the first section (fig. 3 shows that each probe holder slots 302 has the opening at the end of the probe storage section opposite to the first section) and angled relative to at least one other opening of the plurality of openings (see fig. 3).
Regarding claim 25, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows wherein the surface supporting the portable ultrasound imaging system comprises a horizontal surface (see fig. 2-4).
Regarding claim 26, Meurer and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows wherein the surface supporting the portable ultrasound system comprising a support surface (see fig. 2-4) and Chiang teaches the cradle comprising a closed bottom end of the cradle (see par. [0172] and fig. 23).  The examiner notes that upon modification of Meurer to incorporate the cradle of Chiang will have the support surface of the cradle at the closed, bottom end of the cradle. 
Regarding claim 27, Meurer  and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer shows wherein the surface supporting the portable ultrasound imaging system comprises a top surface of a table (see fig. 2-4).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meurer et al. (US 2017/0281126; hereinafter Meurer), in view of Chiang (US 20140121524 A1) as applied to claim 1, further in view of Smith (US 20040179332 A1).
Regarding claim 6, Meurer  and Chiang disclose the invention substantially as described in the 103 rejection, but fails to explicitly state wherein the probe storage section of the housing includes a second opening forming a carry handle, with the second opening closed by the end of the probe storage section.
Smith in an analogous field of endeavor. Smith discloses the main control panel portion (48) which includes openings for probe holders (46) and a handle (56). Where the main control panel portion is equivalent to a probe storage section, since probe holders are included, and also contains a second opening forming a handle. (see para. [0059-0062] and FIG. 2). 
It would have been obvious to modify the invention of Meurer  and Chaing to include the probe storage section of the housing includes a second opening forming a carry handle, with the second opening closed by the end of the probe storage section as disclosed by Smith. This would allow for greater convenience in storing the probes and maneuvering the system. Graham vs. Deere obviousness for combining is introduced above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meurer et al. (US 2017/0281126; hereinafter Meurer), in view of Chiang (US 20140121524 A1)  as applied to claim 1, further in view of Henderson (US 20160049066 A1) and further in view of Wood (EP 3534798 B1). 
Regarding claim 8, Meurer  and Chiang disclose the invention substantially as described in the 103 rejection above, furthermore, Meurer  shows the touch- sensitive graphical display including a display screen (see 238 in fig. 2; par. [0018]), however fails to explicitly disclose an indicator light array and its functions. This is disclosed by Henderson where the indicator light array (item 600) in electronic communication with the controller (see para. [0004] “a system status indicator configured to display information, and a control circuit coupled to the proximity sensor and the system status indicator”) and adjustable to a plurality of lighting modes via the controller, where each lighting mode of the plurality of lighting modes corresponds to a different wavelength of light emitted by the indicator light array (see para. [0125] “Indicator LEDs 603 may be illuminated in different colors corresponding to different information to be displayed”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen Chiang to include a system status indicator in the touch-sensitive display of the portable ultrasound system. This would allow the user to more conveniently view the status of the ultrasound system, as it would be indicated directly on the display screen. 
But, Henderson discloses the status indicator light system (600) but does not disclose the light arranged between the display screen and probe storage section. This is disclosed by Wood (see FIG. 15 and para. [0016] “A user interface 136 includes one or more input devices (e.g., a button, a knob, a slider, a touch pad, etc.) and/or one or more output devices (e.g., a display screen, lights, a speaker, etc”) where the user interface (136) is depicted as being located between the display screen (134) and the probe support (144). See Figure 15. 
It would have been obvious to modify the invention of Shen, Chiang and Henderson to be between the display screen and probe support section as disclosed by Wood. This would allow for more convenient operation for the user, as the light display would be more visible. 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Meurer et al. (US 2017/0281126; hereinafter Meurer), in view of Chiang (US 20140121524 A1) as applied to claim 1, further in view of Bidwell et al. (US 5,673969; hereinafter Bidwell).
Regarding claim 23, Meurer  and Chiang disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state wherein the probe storage section includes at least one removable sleeve. 
Bidwell discloses an ultrasound probe holder.  Bidwell teaches a removable sleeve (see 60 in fig. 2).
Therefore, it would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modify the invention of Meurer  and Chiang, to include at least one removable sleeve, as taught by Bidwell, to allow the operator to arrange and re-arrange the holder according to desired preference, and prove easing access to and storage of the probe. 
	Regarding claim 24, Meurer , Chiang and Bidwell disclose the invention substantially as described in the 103 rejection above, furthermore, Bidwell teaches that the removable sleeve is adapted to support the ultrasound probe (see abstract; fig. 5 shows the holder is meant for holding the probe).
                                                                                                                                                                                  Response to Arguments
Applicant’s arguments filed on 03/22/2022with respect to prior art rejection of claim 1 have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior Office action of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793